DETAILED ACTION
This Office action responds to the application filed on 12/7/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains a multiplicity of patentably distinct species as set forth below.  The paragraphs, figures and claims referenced below are from the original specification of the instant application.
Each of the species may have any one of the following first via and second via shapes:
A conductive material formed along a wall of a via hole, reading on figure 11A
A conductive material completely filling a via hole, reading on figure 12A
Each of the species may have any one of the following semiconductor package mounting configurations:
A semiconductor package mounted directly on an interposer substrate, reading on figure 5
A semiconductor package embedded in an interposer substrate, reading on figure 6
A semiconductor package mounted directly on a main board without an interposer, reading on figure 8
Each of the species may have any one of the following through wirings:
Through wirings reading on figure 20

Through wirings reading on figure 22
Through wirings reading on figure 23
Through wirings reading on figure 24
Through wirings reading on figure 25
Through wirings reading on figure 27
Electing a species for examination would require that the applicants specify the via shape, the semiconductor mounting configuration, and the through wirings.  The following are examples of how a species may be identified and elected for examination.  This is not an exhaustive list of examples.
Example #1:
The species with a conductive material formed along a wall of a via hole, the semiconductor package mounted directly on an interposer substrate, and the through wirings reading on figure 20.
Example #2:
The species with a conductive material completely filling a via hole, semiconductor package mounted directly on a main board without an interposer, and the through wirings reading on figure 21.
The species are independent or distinct because, as the figures and sections of the specification show, they have mutually exclusive characteristics.  For example, a conductive material formed along a wall of a via hole as opposed to a conductive material completely filling a via hole, a semiconductor package mounted directly on an interposer substrate as opposed to a semiconductor package mounted directly on a main board, 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic to all species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: Due to their mutually exclusive characteristics, the species require different fields of search (e.g., employing different search queries), and the prior art applicable to one species would not likely be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                  
/WILLIAM H ANDERSON/Examiner, Art Unit 2817